F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                           FEB 4 1998
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                               Clerk

    LONNIE D. GODFREY,

                Plaintiff-Appellant,

    v.                                                    No. 97-7059
                                                    (D.C. No. CV-96-002-S)
    KENNETH S. APFEL, Commissioner,                       (E.D. Okla.)
    Social Security Administration, *

                Defendant-Appellee.




                            ORDER AND JUDGMENT           **




Before PORFILIO , KELLY , and HENRY , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral




*
      Pursuant to Fed. R. App. P. 43(c), Kenneth S. Apfel is substituted for
Shirley S. Chater, former Acting Commissioner of Social Security, as the
defendant in this action.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1.9. The case is therefore

ordered submitted without oral argument.

       Plaintiff appeals from the district court’s affirmance of the Commissioner

of Social Security’s decision to deny plaintiff’s application for disability benefits.

The district court affirmed and adopted the findings of the magistrate judge in

finding that substantial evidence supported the Commissioner’s decision. On

appeal, we also review the entire record to determine whether the Commissioner’s

decision is supported by substantial evidence and whether the correct legal

standards were applied.    See Hawkins v. Chater , 113 F.3d 1162, 1164 (10th Cir.

1997). Concluding that the Commissioner’s decision is both free of legal error

and supported by “such evidence that a reasonable mind might accept as

adequate,” Pacheco v. Sullivan , 931 F.2d 695, 697 (10th Cir. 1991), we affirm the

denial of benefits.

       Plaintiff’s application for disability benefits alleges disability since

December 4, 1993, because of back problems, a stomach hernia, headaches, and

numbness in his left leg. He also presented testimony complaining of carpal

tunnel syndrome in his left hand. The Administrative Law Judge (ALJ)

determined that plaintiff was unable to return to his past work of furniture

delivery or pizza delivery/fast food worker. The ALJ then found at step five of

the sequential analysis,   see Williams v. Bowen , 844 F.2d 748, 750-52 (10th Cir.


                                           -2-
1988), that plaintiff could perform the full range of sedentary work and

established that such jobs exist in significant numbers in the national economy.

      Plaintiff’s argument centers around his carpal tunnel syndrome and its

effects on his manual dexterity. He claims the ALJ did not properly take this into

account in finding that plaintiff could perform the full range of sedentary work,

and that the ALJ erred in relying on the Medical Vocational Guidelines (grids)

because the manual limitation constitutes a nonexertional impairment. He also

cites error in the hypotheticals posed to the vocational expert.

      To the contrary, the ALJ specifically considered plaintiff’s complaints

relating to his left hand and the alleged effect on his residual functional capacity.

The ALJ discredited plaintiff’s subjective complaints, citing medical evidence

indicating that plaintiff’s left hand problems should not prohibit him from

performing sedentary work. The ALJ did find that plaintiff may have limitations

relative to his left hand, but that those limitations do not affect plaintiff’s ability

to perform sedentary work. Further, the ALJ’s finding of some limitation is not

inconsistent with his finding that plaintiff does not have a nonexertional

impairment.




                                           -3-
       Our review of the record reveals substantial evidence supporting these

findings.   1
                Because the record contains substantial evidence that plaintiff’s hand

problems did not affect his residual functional capacity to perform sedentary

work, the ALJ was correct to rely on the grids in finding that plaintiff was not

disabled. See Glass v. Shalala , 43 F.3d 1392, 1396 (10th Cir. 1994). Finally,

because the ALJ did not err in relying on the grids, he was not obligated to elicit

vocational expert testimony and, therefore, plaintiff’s assertion of impropriety in

hypotheticals posed to the vocational witness is to no avail.      See Trimiar v.

Sullivan , 966 F.2d 1326, 1332 (10th Cir. 1992) (recognizing that vocational

expert not needed when relying on grids). AFFIRMED.



                                                         Entered for the Court



                                                         Paul J. Kelly, Jr.
                                                         Circuit Judge




1
       We agree with plaintiff that the ALJ’s finding that plaintiff was able to
continue to perform his past work despite his hand problems, is not substantial
evidence of plaintiff’s residual functional capacity to perform sedentary work.
Plaintiff’s former work was not sedentary. The ALJ’s findings were based on
several other factors, however, that are supported by substantial evidence in the
record.

                                             -4-